Citation Nr: 1617573	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  06-03 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a prostate disorder.

2.  Entitlement to an initial disability rating greater than 10 percent for left knee osteoarthritis prior to February 14, 2011.

3.  Entitlement to an initial disability rating greater than 20 percent for left knee osteoarthritis on and after February 14, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from January 1983 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2003, July 2004, September 2008, and September 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In the recent September 2014 rating decision on appeal, the RO granted an increased rating of 20 percent for left knee osteoarthritis on and after February 14, 2011.  The rating for left knee osteoarthritis prior to February 14, 2011 remains at 10 percent.  Thus, the increased rating issue on appeal has been staged by the RO.  Presumably, the Veteran continues to disagree with all ratings assigned for the increased rating issue on appeal.  See Breniser v. Shinseki, 25 Vet. App. 64, 79 (2011) (citing AB v. Brown, 6 Vet. App. 35, 38 (1993) (a veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In January 2011, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In October 2009, the Veteran presented testimony at a Travel Board hearing before a Veterans Law Judge who is no longer employed by the Board.  In December 2015, the Board sent the Veteran a letter offering him another hearing before a different Veterans Law Judge who will ultimately decide this appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  

The Veteran responded in January 2016 by requesting another Travel Board hearing before a different Veterans Law Judge at the RO.  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  Thus, a remand is required for a Travel Board hearing to be scheduled before deciding this appeal.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a Travel Board hearing in accordance with his January 2016 request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




